     Case 2:20-cv-02443-GW-JEM Document 18 Filed 09/18/20 Page 1 of 1 Page ID #:64




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Lakisha Long
7

8                    IN THE UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     Lakisha Long                                Case No.: 2:20-cv-02443-GW-JEM
11                                               NOTICE OF SETTLEMENT WITH
                        Plaintiff                DEFENDANT U.S. BANK, N.A.,
12                                               ELAN FINANCIAL SERVICES
13         v.
14

15
      U.S. Bank, N.A., Elan Financial
16    Services
17

18

19
                               Defendants.
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20

21
           PLEASE TAKE NOTICE THAT plaintiff Lakisha Long and defendants

22
     U.S. Bank, N.A. and Elan Financial Services have reached a settlement in principle

23   of the above captioned case and are in the process of documenting said settlement.
24   Plaintiff anticipates filing a dismissal of U.S. Bank and Elan Financial Services,
25   with prejudice, within 35 days once the settlement is finalized.
26                                           Gale, Angelo, Johnson, & Pruett, P.C.
27
     Dated: September 18, 2020                     /s/ Joe Angelo
                                                   Joe Angelo
28                                                 Attorney for Plaintiff


                                     NOTICE OF SETTLEMENT - 1
